DETAILED ACTION   

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 16 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (2008/0070383) in view of Arango et al. (2011/0079273).
With regard to claim 16, Herman et al. disclose a semiconductor device (for example, see fig. 1A) comprising:
a p-type semiconductor layer (12; for example, see paragraph [0022]) functioning as a first major component having a metal oxide (copper zinc tin gallium indium oxide) wherein the metal oxide (copper zinc tin gallium indium oxide) comprising a d-block metal (copper) in a periodic table and gallium (for example, see paragraph [0022]);
an n-type semiconductor layer (14) provided on the p-type semiconductor layer (12), the n-type semiconductor layer (14) functioning as a second major component, an oxide semiconductor (zinc tin gallium oxide; for example, see paragraph [0026]) that comprises at least gallium (for example, see paragraph [0026]); and an electrode (an electrical contact 19 functioning as an electrode).

    PNG
    media_image1.png
    367
    542
    media_image1.png
    Greyscale


Herman et al. do not clearly disclose the metal oxide of the n-type semiconductor layer is a crystalline metal oxide.
However, Arango et al. disclose the metal oxide of the n-type semiconductor layer is a crystalline metal oxide. (crystalline regions inherently forming in a mixed metal oxide wherein the mixed metal oxide forming the n-type semiconductor layer; for example, see paragraph [0040] ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Herman et al.’s device to include a crystalline metal oxide material in the n-type semiconductor layer as taught by Arango et al. in order to provide longer device lifetimes than available with pure metal oxides for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.

With regard to claim 17, Herman et al. disclose a semiconductor device (for example, see fig. 1A) comprising:

an n-type semiconductor layer (14) provided on the p-type semiconductor layer (12), the n-type semiconductor layer (14) functioning as a second major component, an oxide semiconductor (zinc tin gallium oxide; for example, see paragraph [0026]) that comprises at least gallium (for example, see paragraph [0026]); and an electrode (an electrical contact 19 functioning as an electrode).

    PNG
    media_image1.png
    367
    542
    media_image1.png
    Greyscale


Herman et al. do not clearly disclose the metal oxide of the p-type semiconductor layer is a crystalline metal oxide.
However, Arango et al. disclose the metal oxide of the p-type semiconductor layer (HTL) is a crystalline metal oxide. (crystalline regions inherently forming in a mixed metal oxide wherein 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Herman et al.’s device to include a crystalline metal oxide material in the p-type semiconductor layer as taught by Arango et al. in order to provide longer device lifetimes than available with pure metal oxides for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 18, Herman et al. disclose a semiconductor device (for example, see fig. 1A) comprising:
a p-type semiconductor layer (12; for example, see paragraph [0022]) functioning as a first major component having a metal oxide (copper zinc tin gallium indium oxide) wherein the metal oxide (copper zinc tin gallium indium oxide) comprising a d-block metal (copper) in a periodic table and gallium (for example, see paragraph [0022]);
an n-type semiconductor layer (14) provided on the p-type semiconductor layer (12), the n-type semiconductor layer (14) functioning as a second major component, an oxide semiconductor (zinc tin gallium oxide; for example, see paragraph [0026]) that comprises at least gallium (for example, see paragraph [0026]); and an electrode (an electrical contact 19 functioning as an electrode).

    PNG
    media_image1.png
    367
    542
    media_image1.png
    Greyscale


Herman et al. do not clearly disclose the metal oxides of the n-type semiconductor layer and the p-type semiconductor layer are crystalline metal oxides.
However, Arango et al. disclose the metal oxides of the n-type semiconductor layer and the p-type semiconductor layer are crystalline metal oxides. (crystalline regions inherently forming in mixed metal oxides wherein the mixed metal oxides forming the n-type semiconductor layer (ETL) and the p-type semiconductor layer (HTL); for example, see paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Herman et al.’s device to include crystalline metal oxide materials in the p-type and n-type semiconductor layers as taught by Arango et al. in order to provide longer device lifetimes than available with pure metal oxides for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claims 19, 20, Arango et al. disclose the crystalline metal oxide includes a mixed crystal (crystalline regions, forming in mixed metal oxides, functioning as a mixed cystal regions having mixed crystal; for example, see paragraph [0040]).
claims 21 - 23, Herman et al. disclose a semiconductor system (a light emitting diode system in fig. 1A functioning as the semiconductor system wherein the system including the diode 12, 14; or paragraph [0002] discloses many electronic devices wherein devices including thin-film transistors, functioning as a semiconductor system) comprising: the semiconductor device (the light emitting diode 12, 14).

Response to Amendment  

3.	Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826